SUPPLEMENT DATED APRIL 13, 2012 TO THE AUL AMERICAN UNIT TRUST PROSPECTUS DATED MAY 1, 2011 Pursuant to a name change, the following funds listed on pages 13 and 87 of the Prospectus are revised. Investment Account and Corresponding Fund Portfolio Class Designation If Any (1) Fund Investment Adviser New Name of Investment Account and Corresponding Fund Portfolio Class Designation If Any (1) Fund Investment Adviser Allianz NFJ Renaissance Fund Administrative Allianz Funds Allianz Global Investors Fund Management LLC Allianz NFJ Mid-Cap Value Fund Administrative Allianz Funds Allianz Global Investors Fund Management LLC Allianz NFJ Renaissance Fund Retirement Allianz Funds Allianz Global Investors Fund Management LLC Allianz NFJ Mid-Cap Value Fund Retirement Allianz Funds Allianz Global Investors Fund Management LLC Pursuant to a merger by Invesco, the following funds listed on pages 13 and 90 of the Prospectus are revised to reflect the merger. Investment Account and Corresponding Fund Portfolio Class Designation If Any (1) Fund Investment Adviser New Name of Investment Account and Corresponding Fund Portfolio Class Designation If Any (1) Fund Investment Adviser Invesco Capital Development Institutional AIM Capital Development Fund Invesco Advisors, Inc. Invesco Van Kampen Mid Cap Growth Class Institutional AIM Capital Development Fund Invesco Advisors, Inc. Invesco Capital Development Retirement AIM Capital Development Fund Invesco Advisors, Inc. Invesco Van Kampen Mid Cap Growth Class Retirement AIM Capital Development Fund Invesco Advisors, Inc. Pursuant to a name change, the following funds listed on page 13 and 90 of the Prospectus are revised. Investment Account and Corresponding Fund Portfolio Class Designation If Any (1) Fund Investment Adviser New Name of Investment Account and Corresponding Fund Portfolio Class Designation If Any (1) Fund Investment Adviser Invesco Global Equity A* AIM Growth Series Invesco Advisors, Inc. Invesco Global Quantitative Core A* AIM Growth Series Invesco Advisors, Inc. Invesco Global Equity Institutional AIM Growth Series Invesco Advisors, Inc. Invesco Global Quantitative Core Institutional AIM Growth Series Invesco Advisors, Inc. Janus INTECH Risk-Managed Large Cap Growth S Janus Adviser Series Janus Capital Management LLC Janus INTECH U.S. Growth Fund S Janus Adviser Series Janus Capital Management LLC Lord Abbett Mid Cap Value Other Lord Abbett Mid-Cap Value, Inc. Lord, Abbett & Co. LLC Lord Abbett Mid Cap Stock Fund Other Lord Abbett Mid Cap Stock Fund, Inc. Lord, Abbett & Co. LLC Lord Abbett Mid Cap Value R3 Lord Abbett Mid-Cap Value, Inc. Lord, Abbett & Co. LLC Lord Abbett Mid Cap Stock Fund R3 Lord Abbett Mid Cap Stock Fund, Inc. Lord, Abbett & Co. LLC Marshall Mid-Cap Growth Fund Investor Marshall Funds, Inc. M&I Investment Management Corp. BMO Mid-Cap Growth Investor BMO Funds M&I Investment Management Corp. Marshall Mid-Cap Value Fund Investor Marshall Funds, Inc. M&I Investment Management Corp. BMO Mid-Cap Value Investor BMO Funds M&I Investment Management Corp. Marshall Small Cap Growth Fund Investor Marshall Funds, Inc. M&I Investment Management Corp. BMO Small-Cap Growth Investor BMO Funds M&I Investment Management Corp. Neuberger Berman Partners Fund Advisor Neuberger Berman Equity Funds Neuberger Berman Management, Inc. Neuberger Berman Large Cap Value Advisor Neuberger Berman Equity Funds Neuberger Berman Management, Inc. 1) Please refer to the Fund prospectus for a description of the class designation. * No load The following fund is added to page 14 of the Prospectus. Investment Account and Corresponding Fund Portfolio Class Designation If Any (1) Fund Investment Adviser Northern Small Cap Value A* Northern Small Cap Value Northern Trust Investments, Inc. 1) Please refer to the Fund prospectus for a description of the class designation. * No load Pursuant to a merger by Old Mutual,the following funds listed on pages 14 and 90 of the Prospectus are revised to reflect the merger. Investment Account and Corresponding Fund Portfolio Class Designation If Any (1) Fund Investment Adviser New Name of Investment Account and Corresponding Fund Portfolio Class Designation If Any (1) Fund Investment Adviser Old Mutual Focused A* Old Mutual Advisor Funds II OMCAP Investors Touchstone Focused Fund A* Touchstone Focused Fund Touchstone Advisors, Inc. Old Mutual Focused Z Old Mutual Advisor Funds II OMCAP Investors Touchstone Focused Fund Y Touchstone Focused Fund Touchstone Advisors, Inc. 1) Please refer to the Fund prospectus for a description of the class designation. * No load Pursuant to a name change, the following funds listed on pages 16 and 90 of the Prospectus are revised. Investment Account and Corresponding Fund Portfolio Class Designation If Any (1) Fund Investment Adviser New Name of Investment Account and Corresponding Fund Portfolio Class Designation If Any (1) Fund Investment Adviser Russell U.S. Small & Mid Cap Fund S Russell Funds Russell Investment Management Co. Russell U.S. Small Cap Equity Fund S Russell Funds Russell Investment Management Co. Page 85 of the Prospectus is revised to add “Northern Trust Investments, Inc.” to seventh sentence in “The Funds” paragraph. Page 90 of the the Prospectus is revised to add the following language: Fund & Class Designation Objective Northern Small Cap Value – Class A* Seeks capital appreciation. * Load Waived This supplement should be retained with the Prospectus for future reference.
